IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0065
                             Filed January 14, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JACKIE JERMAINE LANE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Paul D. Miller

(motion to suppress) and Douglas S. Russell (trial), Judges.



      Defendant appeals his conviction for robbery in the first degree.

AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Rachel C. Regenold,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Darrel Mullins, Assistant Attorney

General, Janet M. Lyness, County Attorney, and Anne M. Lahey and Elizabeth

Beglin, Assistant County Attorneys, for appellee.



      Considered by Vogel, P.J., Potterfield, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                       2


MAHAN, S.J.

      The defendant appeals his conviction for robbery in the first degree. We

determine the defendant was adequately informed of his Miranda rights. We

conclude the district court properly concluded defendant voluntarily waived his

Miranda rights and made inculpatory statements to officers. The defendant’s

challenge to the amount of attorney fees is not ripe for consideration because no

amount has yet been set.

      I. Background Facts & Proceedings.

      On February 22, 2012, Kellee Bobek was working at Creekside Market, a

convenience store, in Iowa City. At about 11:00 p.m. a man came into the store

asking for a cigar and a pack of cigarettes. While she was getting them, another

man ran into the store, jumped over the counter, and put Bobek in a choke hold.

Bobek did not see a knife, but could feel it held at her throat. The man who was

holding her told Bobek she “had five seconds to put the money in the bag or he

was going to slit [her] throat wide open.” After she put money in the bag the men

left together. Bobek suffered a busted lip, her nose was swollen and bleeding,

and she had a mark on her neck from where the knife was held.

      Officers responded to the scene and observed footprints on top of the

counter and in mud outside the store. The officers obtained surveillance video of

the incident.   An officer who observed the video noticed the man who had

jumped over the counter was wearing a distinctive plaid hooded sweatshirt,

similar to one he had seen Jackie Lane wearing on February 16, 2012.

      On March 6, 2012, at about 2:00 a.m., Lane went to Mercy Hospital in

Iowa City stating he needed help or he was going to kill himself or someone else.
                                         3


When Officer Alex Stricker arrived at the hospital, Lane had been sedated and

was lying down. Officer Stricker saw that the tread of Lane’s shoes matched the

footprints found at Creekside Market. Also, Lane’s pants were similar to those

worn by the man who had jumped over the counter. When the lead officers in

the investigation, Jeremy Bossard and Tom Hartshorn, arrived at Mercy Hospital,

they were unable to question Lane because he kept falling asleep. Lane’s shoes

and pants were seized by officers.

       Later on March 6, 2012, Lane was transferred to St. Luke’s Hospital in

Cedar Rapids, where he was treated by Dr. Jesus Garcia Mayorga. When Lane

“came to” from being sedated, he was grossly psychotic. At the time of Lane’s

initial assessment at St. Luke’s, “[t]here was no linearity to his thought processes

or speech.”   Lane was given haloperidol to treat his psychosis.        Dr. Garcia

Mayorga diagnosed Lane with schizophrenia—paranoid type and antisocial

personality disorder.

       Officer Hartshorn contacted St. Luke’s on the afternoon of March 6, 2012,

and asked social workers to inform him when Lane was willing to talk to officers

and a doctor had cleared him to talk to them. After being so informed, Officers

Bossard and Hartshorn met Lane at St. Luke’s at about 2:00 p.m. on March 7,

2012, in an interview that lasted about one hour. They told Lane he was not able

to leave the facility because he was hospitalized, but could leave the room. Lane

was informed of his Miranda rights and he signed a document stating he

understood his rights. A transcript from the interview shows Lane clearly and

coherently answered the officers’ questions. During the interview Lane stated he
                                         4


had robbed the Creekside Market, named his accomplices, and gave several

details about the offense.

       Lane was charged with robbery in the first degree, in violation of Iowa

Code section 711.2 (2011). He filed a motion to suppress, claiming he had not

voluntarily waived his Miranda rights. After a hearing the district court denied the

motion. The court found he had been informed of his rights and he “clearly

waived his right to remain silent and to have assistance of counsel.” The court

also found Lane’s statements were voluntary, stating the transcript showed “Lane

fully participated in the interview, was able to understand the questions, and

respond appropriately and coherently.”

       The case proceeded to a trial before a jury. The jury found Lane guilty of

first-degree robbery. He was sentenced to a term of imprisonment not to exceed

twenty-five years. Lane now appeals.

       II. Motion to Suppress

       A. Lane contends he was subject to custodial interrogation because he

was not able to leave St. Luke’s when he was questioned by officers. There is a

violation of the Fifth Amendment if there is custodial interrogation of a person

who has not been effectively apprised of his rights. Miranda v. Arizona, 384 U.S.
436, 498 (1966).    However, “[t]he requirements of Miranda are not triggered

‘unless there is both custody and interrogation.’” State v. Turner, 630 N.W.2d
601, 607 (Iowa 2001) (citation omitted). Even if we were to find Lane was in

custody at the time he was questioned by officers, which we do not, Lane was

adequately apprised of his rights. The transcript shows the officers advised Lane

of his rights and that he signed a document stating he understood his rights. On
                                         5

our de novo review, State v. Pearson, 804 N.W.2d 260, 265 (Iowa 2011), we do

not find there was a Fifth Amendment violation under these facts.

      B. Lane also asserts he did not make a voluntary, knowing, and intelligent

waiver of his Miranda rights. He points out that he was eighteen years old, had

no adult convictions, had been medicated, and was at a psychiatric hospital. He

states that he exhibited delusional and disorganized thinking during his initial

assessment with Dr. Garcia Mayorga, the day before his interview with officers.

      Our supreme court has stated:

              Suspects may waive their Miranda rights as long as the
      suspect has done so knowingly, intelligently, and voluntarily. For a
      waiver to be made knowingly and intelligently, “the waiver must
      have been made with a full awareness of both the nature of the
      right being abandoned and the consequences of the decision to
      abandon it.”        For a waiver to be made voluntarily, the
      relinquishment of the right must have been voluntary, meaning it
      was the product of the suspect’s free and deliberate choice rather
      than intimidation, coercion, or deception.
              The question of whether a suspect in fact knowingly,
      intelligently, and voluntarily waived his or her Miranda rights is to be
      made by inquiring into the totality of the circumstances surrounding
      the interrogation, and to ascertain whether the suspect in fact
      “decided to forgo his rights to remain silent and to have the
      assistance of counsel.”

State v. Ortiz, 766 N.W.2d 244, 251 (Iowa 2009) (citations omitted). The State

has the burden to show by a preponderance of the evidence Lane knowingly

waived his constitutional rights and voluntarily made inculpatory statements.

State v. Morgan, 559 N.W.2d 603, 606 (Iowa 1997).

      In considering whether a defendant’s will was overborne or his capacity for

self-determination was critically impaired, we consider “the defendant’s age, prior

record, intelligence, length of the interrogation, the defendant’s ability to

understand the questions, and any mental weaknesses the defendant may
                                          6

possess.” State v. Alspach, 524 N.W.2d 665, 667 (Iowa 1994); see also State v.

Smith, 546 N.W.2d 916, 926 (Iowa 1996).

        Here, Lane was eighteen years old and had an eleventh grade education.

While he had no prior adult convictions, he had a lengthy history as a juvenile.

The district court found, “Lane was, at least, of average intelligence.”         The

officers went to St. Luke’s to question Lane only after hospital staff informed

them Lane was willing and able to talk to them. The interrogation lasted only one

hour.    The transcript showed Lane understood the officers’ questions and

answered them clearly and coherently. While Lane suffered from mental illness,

his statements in the transcript show he was able to make a knowing and

intelligent waiver of his rights. The interview took place about thirty-six hours

after Lane first presented himself at Mercy Hospital and he had been receiving

treatment for his mental health issues during this time. We conclude the district

court properly concluded Lane voluntarily waived his Miranda rights and made

inculpatory statements to the officers.

        III. Reimbursement of Attorney Fees.

        Lane claims the district court erred by requiring him to pay attorney fees in

an amount approved by the State Public Defender.             He asserts that under

section 13B.4(4)(a), the amount he should be required to pay should be limited to

$3600. The State points out that the State Public Defender has not yet approved

an amount for attorney fees in this case. For this reason, Lane’s challenge to the

amount of attorney fees is not yet ripe for consideration.

        We affirm Lane’s conviction for first-degree robbery.

        AFFIRMED.